979 F.2d 849
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Chauncey Alexander HOLLIS, Defendant-Appellant.
No. 91-5448.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  November 23, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley, Jr., District Judge.
Stephen M. Romero, El Monte, California, for Appellant.
Robert H . Edmunds, Jr., United States Attorney, Paul A. Weinman, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Chauncey Alexander Hollis pled guilty to conspiring to possess crack cocaine with intent to distribute, 21 U.S.C.s 846 (1988), and possession of a firearm during a drug trafficking crime, 18 U.S.C.A. § 924(c) (West Supp. 1992).  He appeals the sentence imposed, contending that the district court erred in deciding not to depart downward and in denying his motion to suppress drugs and guns found in his car and his residence.  We do not reach the merits of either issue.  First, this Court has previously decided that a failure to depart is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S. 1990).  Second, before the district court ruled on Hollis's motion to suppress, he entered a guilty plea.  The record does not show that Hollis reserved the suppression issue or that the district court ever ruled on the motion.  Accordingly, Hollis has waived his right to attack any issue related to the suppression of evidence.   See Hayle v. United States, 815 F.2d 879, 881 (2d Cir. 1987).


2
We therefore affirm the judgment of the district court, except that Hollis' appeal of the district court's failure to depart is dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART